Citation Nr: 1045868	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  05-00 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
anxiety, depression, and dysthymia.

2.  Entitlement to an increased rating for bilateral pes planus 
with knee pain, rated as 30 percent disabling for the period 
prior to May 25, 2007, and as 50 percent disabling for the period 
since May 25, 2007.

3.  Entitlement to an effective date earlier than November 29, 
2005, for the award of a compensable rating for left Achilles 
tendonitis.

4.  Entitlement to an effective date earlier than November 29, 
2005, for the award of a compensable rating for right Achilles 
tendonitis.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to 
September 1978 and from December 1978 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that that denied the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, a June 2006 rating decision that denied the 
Veteran's claim of entitlement to an increased rating for 
bilateral pes planus with knee pain, and a July 2006 rating 
decision that granted service connection and awarded a 10 percent 
disability rating for bilateral Achilles tendonitis, effective 
March 3, 2006.  By a December 2009 rating decision, the RO 
increased the disability rating for the Veteran's pes planus with 
knee pain from 30 to 50 percent disabling, effective May 25, 
2007, and awarded a 10 percent rating for left Achilles 
tendonitis, effective May 25, 2007.  By a June 2010 supplemental 
statement of the case, the RO awarded an earlier effective date 
of November 29, 2005, for the award of the 10 percent ratings for 
left and right Achilles tendonitis.

Although the Veteran's claim for service connection for an 
acquired psychiatric was originally phrased as separate claims of 
entitlement to service connection for PTSD and entitlement to 
service connection for depression, anxiety, and dysthymia, in 
light of the decision of the United States Court of Appeals for 
Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record), the Board has 
recharacterized the issues as stated on the title page.

The issues of entitlement to an effective date earlier than 
November 29, 2005, for the award of a compensable rating for left 
and right Achilles tendonitis are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD that is medically 
attributed to a stressor he experienced during his service.

2.  The Veteran has been diagnosed with major depressive 
disorder, anxiety, and dysthymia that first manifested during his 
active service or are otherwise related to his active service.

3.  Throughout the pendency of the appeal, the Veteran's 
bilateral pes planus has been "pronounced" in degree, 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement, and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  PTSD, major depressive disorder, anxiety, and dysthymic 
disorder were incurred in or aggravated by the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

2.  The criteria for an increased rating of 50 percent for 
bilateral pes planus have been met, for the period prior to May 
25, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code (DC) 5276 (2010).

3.  The criteria for a rating in excess of 50 percent for 
bilateral pes planus have not been met, for the period since May 
25, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code (DC) 5276 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable disposition, no further assistance or 
notice is required under the Veterans Claims Assistance Act of 
2000 (VCAA) to help the Veteran in substantiating his claims.

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, 
including psychoses, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2010).  The Veteran's diagnosed psychiatric 
disorders (PTSD, depression, anxiety, and dysthymia), however, 
are not disorders for which service connection may be granted on 
a presumptive basis.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2010).  

When the evidence does not establish that a Veteran is a combat 
Veteran, his assertions of service stressors are not sufficient 
to establish the occurrence of such events.  Rather, the alleged 
service stressors must be established by official service record 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 
(1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 
Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  
In determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).

The Veteran contends that the PTSD, major depression, anxiety, 
and dysthymia with which he is currently diagnosed had their 
clinical onset during his active service or are otherwise related 
to his active service.  Specifically, he asserts that his 
experiences as a member of a long range reconnaissance patrol 
team resulted in his current psychiatric disorders, and 
ultimately led to his discharge from service.

In support of these assertions, the Veteran submitted several 
written statements describing traumatic experiences he had while 
working on reconnaissance missions in Central America.  He 
attributed his psychiatric disorders to three incidents in 
particular, although there were several others that continued to 
cause him distress to this day.  The first incident occurred 
shortly after he arrived in Panama, when he was ordered on a 
five-day incursion mission into Columbia's Cordoba region.  He 
was ordered to create a diversion to mask their extraction from 
the area, and, in this vein, stole two large anti-tank mines from 
an ammunition site he had discovered.  He took the mines to a 
traveled road, where he waited until dawn.  Three vehicles passed 
the mines without incident, but the fourth tripped one of the 
mines, causing a tremendous explosion and several casualties.  
The truck had been carrying people and cargo, and those people on 
board who survived sustained serious injuries.  This incident 
involved the Veteran's first casualties.

The second incident occurred when the Veteran and his team were 
inserted into Nicaragua to assess the combat effectiveness of the 
Sandinistas Army.  After insertion, he was sent out to probe the 
jungle for signs of Sandinistas activity while the rest of his 
team was scheduled to make contact with the local guerilla 
opposition.  He discovered activity in what he thought was squad 
size units, and was ordered to attempt to capture, with the aid 
of the guerillas, as many Sandinistas as possible for 
interrogation.  Upon attempting to capture the Sandinistas, 
however, he discovered that what he had thought were squad size 
units were actually platoon size and larger units.  A firefight 
ensued.  The Veteran's team was outmanned and outgunned, 
resulting in a more than 4-hour fight for their lives, as they 
attempted to retreat to safety.  In the process of the retreat, 
his group split in two.  While the Veteran's group escaped to 
safety, the other group did not survive.

The third incident occurred in southeast Panama, along the 
Columbian border, during a drug interdiction mission.  The 
Veteran was assigned a 4-day mission to investigate possible 
incursion entry points from Columbia into Panama.  He and his 
team discovered a manned compound including a drug storage 
warehouse.  Several members of his team went into the compound.  
After they went in, men from the compound began posting 
themselves around the area, setting up a secure perimeter, and 
trapping the Veteran's team members inside.  The Veteran, who was 
outside the perimeter in a support position, was ordered to break 
a hole in the perimeter that would allow his team members to 
escape.  He killed two guards in this effort, enabling his team 
to escape without detection.

Each of these incidents, in addition to several others, had 
caused the Veteran distress since they had occurred.

The incidents reported by the Veteran have not been corroborated.  
However, the Veteran's service records show that he was stationed 
in Panama and list his military occupational specialty as long 
range patrol, and show that he was awarded a Special Forces 
certificate, a parachute badge, an expert weapons certificate, a 
warfare certificate, a scuba dive certificate, and a long range 
reconnaissance platoon certificate.  Additionally, in a September 
1980 letter that the Veteran wrote in support of an honorable 
discharge from service following a Courts Martial, the Veteran 
described his involvement in long range reconnaissance patrol 
missions, providing additional contemporary evidence of his 
involvement in the types of incidents he reported as his 
stressors.  Thus, although the Veteran's stressors have not been 
corroborated by an official source, the incidents reported are 
consistent with the Veteran's documented in-service duties, and, 
therefore, may be considered to be corroborated.  See Pentecost 
v. Principi, 16 Vet. App. 124, 128 (2002) (holding that 
corroboration of every detail including the appellant's personal 
participation ..., defines 'corroboration' far too narrowly); 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Having determined that the Veteran's reported PTSD stressors are 
corroborated, the next question before the Board is whether his 
PTSD has been related to his reported in-service stressors.

In a June 2004 letter submitted in support of the Veteran's 
claim, the Veteran's treating VA psychiatrist related the 
Veteran's PTSD to his reported in-service stressors.  Thus, the 
Veteran has a diagnosis of PTSD based upon a verified stressor.  
The Board acknowledges that the Veteran was not diagnosed with 
PTSD on VA psychiatric examination in February 2005.  However, 
the examiner did not conduct psychometric testing, and based his 
diagnosis of dysthymia on "recent" testing showing that the 
Veteran's primary pathology was related to depression.  Given 
that the examiner did not conduct testing to see whether a 
diagnosis of PTSD was appropriate, and that clinical records 
dated after the VA examination, through June 2010, show continued 
diagnoses and treatment for PTSD, the Board concludes that the 
lack of a diagnosis of PTSD on examination in February 2005 is 
not controlling.   

Because the Veteran's PTSD diagnosis is based on a corroborated 
stressor, the Board finds that the Veteran's PTSD is due to a 
verified stressor event during his service.  Therefore, service 
connection for PTSD is warranted.  

Turning next to the Veteran's other psychiatric disorders, the 
record reflects that the Veteran did not seek psychiatric 
treatment until 2002, in large part because he was unwilling to 
acknowledge that he had a problem.  Despite the lengthy period of 
time between his discharge from service and the time he first 
sought treatment, the Veteran asserts that he continued to 
experience the same symptoms he initially experienced in service. 

In support of his assertion that he initially experienced the 
same symptoms in service as he has since his separation from 
service, the Veteran points to service records showing that upon 
clinical evaluation in August 1980, the Veteran was determined to 
be "moody and depressed."  At that time, he underwent 
psychiatric evaluation in conjunction with a recommendation that 
he be discharged from service following a Courts Martial.  As a 
result of the evaluation, it was determined that the Veteran's 
only goal was to be discharged from service.  He was not given a 
psychiatric diagnosis.  

The Veteran also asserts that the incident leading to the Courts 
Martial was attributable to the psychiatric problems he was 
having, although he did not recognize them as such at that time.

Given the in-service finding that the Veteran was "moody and 
depressed," and the Veteran's report of symptomatology since 
service, his treating clinicians have related his anxiety 
disorder, dysthymia, and depression to his active service.  
Specifically, in March 2002, a VA psychiatrist related the 
Veteran's depressive symptoms to his active service.  In June 
2002, a clinical nurse specialist related the Veteran's dysthymic 
disorder to the Veteran's in-service "special ops" work, and in 
November 2002, his counselor related his anxiety disorder to his 
clandestine work in Central America.  In a June 2004 letter, the 
Veteran's treating VA psychiatrist stated that the Veteran's 
major depressive disorder had been present in service, as it had 
been clearly indicated in service records.

On VA psychiatric examination in February 2005, the examiner 
diagnosed the Veteran with dysthymia, and, in a March 2005 
addendum, opined that it was as likely as not that the Veteran's 
dysthymia began after his separation from service.

Although the precise dates of onset of the Veteran's major 
depressive disorder, anxiety disorder, and dysthymic disorder are 
unclear, the Veteran is competent to report experiencing symptoms 
related to these diagnoses during service and in the years since 
his discharge from service.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (holding that a veteran is competent to report and 
describe symptoms that are observable through his senses).

As the Veteran's major depressive disorder, anxiety disorder, and 
dysthymic disorder have been determined by treating VA clinicians 
to be related to his active service, the Board concludes that 
service connection for major depressive disorder, an anxiety 
disorder, and dysthymic disorder is warranted.  

All reasonable doubt has been resolved in favor of the claimant 
in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Higher Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  

When rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2010).  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).   

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It 
should also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  

The Veteran's bilateral pes planus is rated 30 percent disabling 
under DC 5276 for the period prior to May 25, 2007, and as 50 
percent disabling under the same diagnostic code for the period 
since May 25, 2007.  38 C.F.R. § 4.71a, DC 5276.  In considering 
other applicable diagnostic codes, the Board finds that because 
the Veteran has not been diagnosed with pes cavus, DC 5278 is not 
applicable.  38 C.F.R. § 4.71a, DC 5278.  As the remaining 
diagnostic codes pertaining to the feet do not provide for a 
rating in excess of 30 percent, the remaining diagnostic codes 
cannot serve as a basis for an increased rating in this case.  
38 C.F.R. § 4.71a, DCs 5277, 5279, 5280, 5281, 5282, 5283, 5284.

Under DC 5276, a 30 percent rating is warranted for severe 
bilateral pes planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, and characteristic 
callosities.  A maximum 50 percent rating is warranted for 
pronounced bilateral pes planus, manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  38 
C.F.R. § 4.71a, DC 5276.

The Veteran asserts that his bilateral pes planus disability is 
more severe than the current ratings reflect.  Specifically, he 
contends that since he filed his claim for an increased rating, 
his condition has been marked by swelling and severe deformity, 
and that his condition is not improved by orthopedic shoes or 
devices.

Clinical records dated from November 2004 to January 2006 do not 
pertain to the Veteran's feet.  However, in his November 2005 
claim for an increased rating, the Veteran stated that he was 
experiencing severe pain in his feet.  He described the pain as 
shooting, radiating, and throbbing in nature.  He stated that he 
had developed thick calluses on his feet.

In January 2006, the Veteran sought private treatment for foot 
pain.  The examining physician noted that they were trying to 
distinguish pain coming from the foot versus pain coming from the 
back.

On VA examination of the feet in March 2006, the Veteran was 
noted to have a complete loss of arch on both feet.  The examiner 
determined that the Veteran's bilateral pes planus limited his 
walking to 100 yards and his standing for 3 to 5 minutes.

On VA podiatric treatment on May 25, 2007, the Veteran was noted 
to have mild tenderness to the medial aspect of the right foot.  
There was no erethyma, swelling, or ecchymosis.  He had severe 
medial arch collapse.

The RO increased the disability rating for the Veteran's pes 
planus disability from 30 to 50 percent disabling based upon the 
May 25, 2007, record of treatment.  The Board, however, finds 
that there is no distinction between the severity of the 
Veteran's pes planus disability dated on May 25, 2007, as 
compared to earlier.  Indeed, in records dated in August 2004, 
the Veteran was noted to have moderate tenderness to the plantar 
arch, suggesting that his discomfort at that time was even 
greater than it was on May 25, 2007.  At the time of the August 
2004 treatment, the Veteran also did not have erethyma, swelling, 
or ecchymosis.  

Given that the Veteran had severely collapsed arches and 
experienced mild to moderate tenderness of the arches prior to 
May 25, 2007, and that these findings were the basis of the RO's 
grant of an increased rating, the Board concludes that the 
Veteran is entitled to an increased rating of 50 percent for the 
period prior to May 25, 2007.

With regard to whether the Veteran's bilateral pes planus 
warrants a rating higher than 50 percent, a 50 percent rating is 
the maximum disability rating available under DC 5276.  No other 
diagnostic code pertaining to the feet provides for a higher 
disability rating.  See 38 C.F.R. § 4.71a, DCs 5277 to 5284 
(2010).  However, the Veteran may be entitled to a higher rating 
if his pes planus disability is determined to amount to loss of 
use of the feet as a result of amputation.  See 38 C.F.R. § 
4.71a, DC 5167 (2010).

Diagnostic Code 5167 provides for a 40 percent disability rating 
for loss of use of the foot as a result of amputation.  38 C.F.R. 
§ 4.71a, DC 5167.  Thus, in order for the Veteran to be entitled 
to higher ratings of 40 percent for each foot, his pes planus 
disability must be determined to amount to loss of use of the 
feet as a result of amputation.

Treatment records dated from November 2004 to June 2010 show that 
the Veteran has pronounced flat feet.  On VA examination in March 
2006 and in May 2010, the Veteran stated that he was unable to 
stand for more than a few minutes, and unable to walk for more 
than one quarter mile.  His gait was observed to be normal.  In 
addition to bilateral pes planus, he has several other 
disabilities, including a back disability, bilateral knee pain, 
bilateral Achilles tendonitis, and parasthesias of the lower 
extremities that make it uncomfortable for him to walk or stand 
for prolonged periods.  

Although the Veteran's disabilities of the right and left feet 
are significant, the weight of the evidence does not show that he 
has actually lost the use of his feet.  In addition, the 
Veteran's current impairment of mobility is multifactorial.  
Nevertheless, he is able to walk short distances and stand for 
short periods of times, albeit with pain and significant 
limitations.  His ability to stand and walk on his feet, even as 
limited as that ability is, clearly demonstrates that he has more 
function in the feet than would be served with amputation stumps.  
See 38 C.F.R. § 4.63 (2010).  The preponderance of the evidences 
establishes that the Veteran's mobility impairment cannot be 
attributed solely to his service-connected disability.  
Accordingly, the Board finds that he is not entitled to an 
increased rating for his pes planus disability under DC 5167.  38 
C.F.R. § 4.71a, DC 5167.

Next, the Board has considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2010).  In exceptional cases where schedular ratings are found 
to be inadequate, consideration of an extraschedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
may be made.  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).  In this 
case, the Schedule is not inadequate.  The Schedule does provide 
for higher ratings for Veteran's pes planus, in that his 
disability may be found to amount to loss of use of the feet as a 
result of amputation.  Therefore, the Board finds that referral 
for consideration of the assignment of an extraschedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The weight of the credible 
evidence demonstrates that a 50 percent rating, but no higher, is 
warranted for the entirety of the appeal period.  The benefit of 
the doubt has been given to the Veteran in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder (PTSD, 
anxiety, depression, and dysthymia) is granted.

For the period prior to May 25, 2007, an increased rating of 50 
percent for bilateral pes planus with knee pain is granted.  

For the period since May 25, 2007, a disability rating in excess 
of 50 percent for bilateral pes planus with knee pain is denied.


REMAND

In correspondence received from the Veteran in August 2006, he 
raised claims of entitlement to earlier effective dates of 
service connection for bilateral Achilles tendonitis and the 
award of a 10 percent rating for bilateral Achilles tendonitis.  
The RO has not yet adjudicated the claim of entitlement to an 
earlier effective date of service connection, and that claim 
accordingly remains pending.

In the August 2006 letter in which the Veteran raised a claim of 
entitlement to an earlier effective date of service connection, 
he noted that in a November 1999 decision, the Board denied 
service connection for a bilateral ankle disability on the basis 
that the claim was not well grounded under the law then in 
effect.  In the introduction to a July 2001 remand, the Board 
noted that, pursuant to 38 U.S.C.A. § 7103(a) (West 2002) and 
38 C.F.R. § 20.1100(a) (2010), a decision of the Board is final 
on the date stamped on the face of the Board's decision, unless 
the Chairman orders reconsideration.  Hayslip v. Principi, 364 
F.3d 1321 (Fed. Cir. 2004).  Section 7 of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 
2096, 2099, provides, however, that if a claim that was denied as 
not well grounded became final between July 14, 1999, and 
November 9, 2000, it may be readjudicated under the VCAA "as if 
the denial or dismissal had not been made," provided a request 
is filed by the claimant or on the Secretary's own motion.  See 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1343-44 (Fed. Cir. 2003); see also VAOPGCPREC 03-2001, 
66 Fed. Reg. 33311 (2001).  In the July 2001 remand, the Board 
referred the matter to the RO for appropriate action.  The 
Veteran argues that despite this "referral" the RO had taken no 
action, meaning that it had remained pending since the date he 
originally filed the claim.  As the Veteran's argument has a 
direct bearing on his claim seeking an earlier effective date of 
service connection for right and left Achilles tendonitis, the 
Board must defer consideration of the Veteran's earlier effective 
date claim until the RO adjudicates, in the first instance, his 
section 7 argument.  See Jarrell v. Nicholson, 20 Vet. App. 326, 
333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-
03 (2004); see also Hickson v. Shinseki, 23 Vet. App. 394, 400-
401 (2010).  

The Veteran's claims of entitlement to an effective date earlier 
than November 29, 2005, for the award of 10 percent ratings for 
Achilles tendonitis are inextricably intertwined with the 
Veteran's pending claim for an earlier effective date of service 
connection for right and left Achilles tendonitis, as the 
resolution of that claim might have bearing upon the claims for 
an effective date earlier than November 29, 2005, for the award 
of 10 percent ratings for Achilles tendonitis.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both issues have been considered).  Because the issues are 
inextricably intertwined, the Board is unable to review the 
issues of entitlement to an effective date earlier than November 
29, 2005, for the award of 10 percent ratings for Achilles 
tendonitis until the other issue is resolved, and accordingly 
remands both for appropriate action by the RO.  Id.

Next, in correspondence received from the Veteran in July 2009, 
he alleged entitlement to a separate rating for the bilateral 
knee pain associated with his service-connected bilateral pes 
planus.  The Board notes that the Veteran's bilateral knee pain 
is currently rated conjunctively with his bilateral pes planus.  
However, the diagnostic criteria under which his bilateral pes 
planus is rated do not contemplate the knees.  Accordingly, the 
Veteran's entitlement to separate compensable ratings must be 
adjudicated under the diagnostic criteria pertaining to 
disabilities of the knees.  In this regard, the Board notes that 
although the May 2010 VA examiner determined that the Veteran's 
knee pain was not attributable to his bilateral pes planus, the 
Veteran is already service-connected for knee pain with his 
bilateral pes planus.  See Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991) (holding that when the RO listed a condition as 
service-connected on a rating sheet, it effectively granted 
service connection and service connection remained in effect, 
despite re-characterization of the disability, unless service 
connection was severed in accordance with VA regulations).  
Therefore, the only remaining issue is the appropriate disability 
rating to be assigned for the Veteran's knee pain.  The Veteran 
has not yet been afforded a VA examination of his knees.  As an 
examination is necessary in order to determine the current nature 
and severity of the Veteran's knee pain, the Board concludes that 
a remand for an examination is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Consider the Veteran's argument that 
Section 7 of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099, applies to his claim for an 
effective date prior to November 29, 2005, 
for the grant of service connection for right 
and left Achilles tendonitis.

2.  After the claim for an earlier effective 
date of service connection has been 
adjudicated, readjudicate the Veteran's 
claims of entitlement to an effective date 
earlier than November 29, 2005, for the award 
of 10 percent ratings for Achilles 
tendonitis.  If action remains adverse to the 
Veteran, issue a supplemental statement of 
the case and allow the appropriate time for 
response.  Then, return the case to the 
Board, if otherwise in order.

3.  Schedule the Veteran for a VA orthopedic 
examination to determine the current nature 
and severity of his knee disabilities.  The 
claims folder should be made available to and 
reviewed by the examiner, and the examination 
report should reflect that the claims folder 
was reviewed.  The examiner's report should 
include range-of-motion findings and findings 
as to any weakness, and should set forth all 
current complaints, findings and diagnoses.  
The report should also discuss the presence 
or absence of pain, as well as functional 
impairment.  A rationale for all opinions 
must be provided.

4.  Then, adjudicate the Veteran's claim of 
entitlement to separate compensable ratings 
for knee pain associated with bilateral pes 
planus.  If action remains adverse to the 
Veteran, issue a supplemental statement of 
the case and allow the appropriate time for 
response.  Then, return the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


